PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/198,744
Filing Date: 21 Nov 2018
Appellant(s): Xu et al.



__________________
Roger Chen, Reg. No. 67,314
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant argues “Whether claims 1, 3, 4, 6, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0287427) in view of Sun (US 2014/0169102), and whether claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sun, and further in view of Pan (US 9,530,513)”. 
Specifically, “The appellant respectfully submits that the cited references fail to teach at least the features “wherein the reshaping procedure comprises at least one of: reversing the bit data in a first group among the plurality of groups when the number of the first bit value is greater than the number of the second bit value in the first group; and keeping the bit data in a second group among the plurality of groups when the number of the first bit value is less than the number of the second bit value in the second group”, “wherein bit values corresponding to a state distribution in a plurality of memory cells of the memory are encoded to allow the second bit value to be more concentrated on middle states of the state distribution than the first bit value under the reshaping procedure” and “wherein the first bit value is ‘ 1 ’ and the second bit value is ‘0’, or the first bit value is ‘0’ and the second bit value is ‘ 1 ’ as readable in claim 1 of the instant application.
In claim 1, the feature “wherein bit values corresponding to a state distribution in a plurality of memory cells of the memory are encoded to allow the second bit value to be more concentrated on middle states of the state distribution than the first bit value under the reshaping procedure” specifies that the encoding method for state distribution is associated with the inversion method (i.e.. the reshaping procedure). That is, if the state distribution is the bit “1” more concentrated on middle states (the second bit value = “1” in claim 1), the reshaping procedure should reverse/keep the bit values to output more “1” in each group; if the state distribution is the bit “0” more concentrated on middle states (the second bit value = “0” in claim 1), the reshaping procedure should reverse/keep the bit values to output more “0” in each group. Therefore, the features of claim 1 of the instant application include a reversing scheme and an encoding mechanism, and these two features should be cooperated to realize the function of improving data retention (i.e. by making the occurrence probability of middle states increase while making the occurrence probability of two-sided states decrease); hence, the occurrence probability of (E, D15) will decrease, to improve the data retention problem.
In contrast, Kim clearly teaches inverting the bits if the number of 0’s is greater than the number of l’s (Kim always requires more l’s). Sun’s encoding method (e.g., see FIG. 7) allows more 0’s to be concentrated on middle states and more l’s to be concentrated on two-sided states. Considering Kim’s inverting method combined with Sun’s encoding method, the situation that more memory cells appear to be in the two-sided states but fewer memory cells appear to be in the middle states may be achieved, resulting in higher occurrence probability of (E, D15). This makes the problem of data retention become worse (see FIG. 2 and related paragraphs of the instant application).
Further, in the Office action of 02/27/2020, the Examiner alleges that “the methods of Kim and the instant application are similar with the main difference being what is considered the first and second value (and what is taught in Sun regarding the state distribution). This is a minor difference and is essentially dependent upon whether the designer of the implementation wants more 1s or more 0s”, and in the Office action of 05/11/2020, the Examiner alleges that “While Kim does focus on concentrating 0s in the center as opposed to 1s, this does not mean the concept of changing the distribution so that one value is more concentrated in the center cannot be applied to Sun”. The appellant respectfully disagrees. Without improper hindsight, those skilled in the art would not know how the bit inversion scheme can be combined with a specific encoding mechanism to achieve that the occurrence probability of middle states increases while the occurrence probability of two-sided states decreases, so as to improve data retention. That is, without improper hindsight, the designer may not know he/she should implement more 1s or 0s in order to achieve higher occurrence probability of middle states. In fact, Kim merely teaches outputting more 1’s after reversion, and if Kim’s teaching is combined with the state distribution of Sun, there will be higher occurrence probability in two-sided states and thus higher occurrence probability of (E, D15) and worse data retention problem. Also, Sun merely teaches a bit value distribution that facilitates LLR’s decision. It is merely a coincidence that the bit value distribution for LLR’s decision (e.g., LIG. 7C) taught by Sun has 0s concentrated on the middle states and 1s concentrated on the two-sided states. Thus, it is not reasonable to interchange 0s and 1s to reach the features of the instant application based on Sun’s teaching or Kim’s teaching.
Further, in the Office action of 07/29/2020, the Examiner alleges that “one reference is using 0 as the primary bit value and another is using 1 as the primary bit value does not negate the concepts being used in the methods employed or negate a possible combination. Neither explicitly teaches away from the other and the use of one bit value over the other does not constitute teaching away or any conflict in the teachings.” However, it seems that interchange of 0s and 1s will render the prior art unsatisfactory for Kim’s intended purpose (Kim can only output more 1s for lower wear-level), which departs from MPEP 2143, Further, it is not obvious to interchange the bit values to meet the requirements of the instant application. Specifically, in the instant application, the bit values used in the reshaping procedure and the bit values used in the state distribution should be jointly considered.
Claim 1 includes the features “wherein bit values corresponding to a state distribution in a plurality of memory cells of the memory are encoded to allow the second bit value to be more concentrated on middle states of the state distribution than the first bit value under the reshaping procedure”, where the reshaping procedure comprises “reversing the bit data in a first group among the plurality of groups when the number of the first bit value is greater than the number of the second bit value in the first group; and keeping the bit data in a second group among the plurality of groups when the number of the first bit value is less than the number of the second bit value in the second group.” If the first bit value is “0” and the second bit value is “1”, the claim limitation specifies that the reshaping procedure will output more “1”s and that the state distribution has more “F’s concentrated on middle states. If the first bit value is “1” and the second bit value is “0”, the claim limitation specifies that the reshaping procedure will output more “0”s and that the state distribution has more “0”s concentrated on middle states. The appellant believes that these features cannot be taught by Kim in view of Sun.
What should be emphasized are:
1.    The bit values used in the reshaping procedure and the bit values used in the state distribution should be jointly considered. For example, if the bit value 0 is more concentrated on middle states in the state distribution, more 0’s will be required after the reshaping procedure, and vice versa. These features are all included in independent claims 1 and 9.
2.    Kim clearly teaches inverting the bits if the number of 0’s is greater than the number of 1’s.
3.    Sun clearly teaches a state distribution where the bit value 0 is more concentrated on middle states.
4.    The combination of Kim and Sun leads to higher occurrence probability of (E, D15) and worse data retention problem, which teaches away from the features of the instant application.
5.    It is not obvious to interchange 0’s and l’s in Kim’s or Sun’s teachings and then combine these two references. Specifically, the bit values cannot be changed according to Kim’s teaching; and Sun merely considers LLR’s decision in the bit value distribution, but whether 0 or 1 should be more concentrated in the middle states is not Sun’s consideration.
In light of the above reasons, the appellant firmly believes that the distinct feature distinguishes the application from the combination of cited prior art references. Thus, independent claims 1 and 9 should be patentable over Kim in view of Sun.
Claims 3, 4, 6-8, 11, 12 and 14-16 are dependent on claims 1 and 9, and should be allowed if their respective base claims are allowed. Reconsideration of claims 1, 3, 4, 6-9, 11, 12 and 14-16 is therefore respectfully requested.”
The examiner respectfully disagrees. In response to A, the examiner submits, as stated in the Non-Final Rejection mailed 5/11/2020 regarding appellant’s argument for improper hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 
As stated in the Response to Arguments in the Final Rejection mailed 7/29/2020, Kim teaches the reversing of the bit values when a certain one is greater than the other (Paragraphs [0081]-[0083]). Sun teaches the concept of bit values corresponding to a state distribution in a plurality of memory cells of the memory are encoded to allow the second bit value to be more concentrated on middle states of the state distribution Page 12 of 15than the first bit value (Fig. 7A-7C and Paragraph [0035]). While Sun does focus on concentrating 0s in the center as opposed to 1s, this does not mean the concept of changing the distribution so that one value is more concentrated in the center cannot be applied to Kim (Sun does have a preference, but does not teach away from using the other value). If a particular concept is taught in a reference that concept can be combined and utilized with another reference to obtain an obvious combination. Just because one reference is using 0 as the primary bit value and another is using 1 as the primary bit value does not negate the concepts being used in the methods employed or negate a possible combination. Neither explicitly teaches away from the other and the use of one bit value over the other does not constitute teaching away or any conflict in the teachings. In fact Kim does teach inverting the values in either case. Paragraphs [0036]-[0037] of Kim shows two instances of inverting 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner
                                                                                                                                                                                                  
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.